Citation Nr: 0308673	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-13 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from March 1965 to 
April 1967.  The veteran died in November 1995, and the 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO).  

At the appellant's request, the claims file was transferred 
subsequent to the July 1998 rating decision from the New 
York, New York, RO to the RO in Little Rock, Arkansas.  

The appellant withdrew her request for a Travel Board hearing 
on VA Form 119 dated in July 2000.  Accordingly, the Board 
will proceed without further delay.  38 C.F.R. § 20.702(e) 
(2002).  

The Board remanded this matter in December 2000 for 
additional development.  The Board is satisfied that the 
Remand directives were accomplished and that no further 
development is required for an equitable adjudication of this 
matter.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran had no service-connected disabilities during 
his lifetime.  

3.  The veteran died in November 1995.  

4.  The death certificates lists the immediate cause of death 
as cardiopulmonary arrest due to or as a consequence of 
coronary artery disease, with multiple cerebro vascular 
accidents as another significant condition contributing to 
the veteran's death.  

5.  There is no medical evidence to support that the 
veteran's cause of death was related in any way to his period 
of active service or that it may be presumed to have been 
related to his period of service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed to substantiate a 
claim and which affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The law applies to all claims filed on or after the date of 
its enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
In addition, VA promulgated regulations that implement the 
statutory changes affected by the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not yet decided by VA as of that date, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in September 1996 and July 1998; the 
statement of the case (SOC) dated in September 1998; the 
Board's Remand in December 2000; the supplemental statements 
of the case (SSOC) dated in February 2001 and December 2002; 
and the letter giving the appellant notification of the VCAA 
dated in January 2001, the RO provided the appellant with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate her claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the appellant to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured 
terminal hospital records.  The appellant has not authorized 
VA to obtain any additional evidence.  The Board finds that 
the duty to assist the appellant with the development of her 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The appellant maintains that her husband's death is 
attributable to his period of service, and in particular, to 
exposure to Agent Orange.  In particular, she contends that 
according to the autopsy findings, the evidence was 
indicative of the presence of myeloid disease, and because 
multiple myeloma is a listed disease, service connection 
should be granted.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war and certain diseases, including 
cardiopulmonary disease and coronary artery disease, become 
manifest to a compensable degree within one year from the 
date of termination of service, such a disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed if 
the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
diseases associated with herbicide exposure for purposes of 
the presumption include multiple myeloma, but do not include 
any cardiovascular disorders.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 64 Fed. Reg. 59,232 (1999) 
(determining that the presumption of service connection based 
on herbicides is not warranted for designated conditions, as 
well as any other condition for which VA has not specifically 
determined that a presumption of service connection is 
warranted).  

The President recently signed the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. 107-103, 115 Stat. 
976 (2001), which amends 38 U.S.C.A. § 1116.  Among other 
things, this law provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
defined Vietnam Era, effective December 27, 2001, and removes 
the 30-year time limit for respiratory cancers, effective 
January 1, 2002.  See 38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  

A review of the service medical records for the veteran's 
period of service reveals no pertinent findings, notations, 
or diagnosis related to any of the cardiovascular disorders 
that lead to the veteran's death.  Moreover, there are no 
clinical records within the presumptive period of any 
cardiovascular disorders.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Indeed, evidence of a heart or other 
cardiovascular disease or symptoms related thereto are not 
shown for many years after service.  

Specifically, the first clinical evidence of any disability 
related to the veteran's death was recorded in October 1995, 
nearly 30 years after service.  In private hospital records 
dated from October to November 1995, it is noted that the 
veteran had been hospitalized six weeks earlier for a 
transient ischemic attack.  None of the records contain any 
evidence that relates the veteran's death to his period of 
active service on any basis.  

Additionally, with respect to the appellant's allegations 
that the veteran died as a result of exposure to Agent 
Orange, the Board acknowledges that the veteran did serve in 
Vietnam.  Pursuant to the above law and regulations, 
therefore, it is presumed that the veteran was exposed to 
herbicides.  VAOPGCPREC 3-2000.  Nonetheless, during his 
lifetime, the veteran had not developed any of the enumerated 
diseases so as to warrant service connection on the basis of 
his exposure to Agent Orange while in service.  Indeed, there 
is absolutely no competent evidence that the veteran had 
multiple myeloma.  Further, there is no evidence that the 
veteran's death was caused by or contributed to by any of the 
disorders specified in 38 C.F.R. § 3.309(e).  VA has 
determined that a presumption of service connection is not 
warranted for those conditions that are not definitely 
listed.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
64 Fed. Reg. 59,232.  Thus, on this basis as well, service 
connection for the cause of the veteran's death is not 
warranted.  

Overall, the Board finds that there is no medical evidence in 
the record which tends to link the disabilities that resulted 
in the veteran's death to his military service.  There simply 
is no evidence in the claims file which supports the 
appellant's contention that the cause of the veteran's death 
is related to his period of service, including exposure to 
Agent Orange and there is no evidence on which it may be 
presumed that his death is related to his period of service.  

Regarding the appellant's claim that the veteran had multiple 
myeloma, the Board does not doubt the sincerity of the 
appellant's contention.  Nevertheless, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the veteran's death and his period of service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing reasons and bases, the appellant's 
claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



_________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

